     Case 1:18-cr-00245-DAD-BAM Document 112 Filed 10/20/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    MEGAN T. HOPKINS, Bar #294141
      Assistant Federal Defender
 3    Designated Counsel for Service
      801 I Street, 3rd Floor
 4    Sacramento, CA 95814
      Telephone: (916) 498-5700
 5    Fax: (916) 498-5700

 6    Attorney for Defendant
      LUIS GERARDO ARELLANO-CARRIZOSA
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00245 DAD

12                      Plaintiff,                  STIPULATION TO CONTINUE
                                                    SENTENCING HEARING; ORDER
13    vs.                                           THEREON

14    LUIS GERARDO ARELLANO-                        Date: January 25, 2021
      CARRIZOSA,                                    Time: 10:00 a.m.
15                                                  Judge: Honorable Dale A. Drozd
                       Defendant.
16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19    respective attorneys of record, that the sentencing hearing set for Monday, November 9, 2020, at
20    10:00 a.m., before the Honorable Dale A. Drozd, be continued to Monday, January 25, 2021, at

21    10:00 a.m.
22           The parties have agreed to continue the sentencing hearing at the request of the
23    defendant, who requests to be sentenced at an in-person hearing at a time when the COVID-19

24    pandemic is under control and an in-person hearing may safety proceed. Additionally, the
25    defense investigation team requires additional time to plan and execute a modified mitigation
26    investigation plan, given that necessary travel to Mexico to interview witnesses and family
27    members is not feasible at this time.
28           The parties agree that a sentencing date of January 25, 2021, will allow sufficient time for
     Case 1:18-cr-00245-DAD-BAM Document 112 Filed 10/20/20 Page 2 of 2


 1    the investigation to conclude and for defense counsel to make use of the product of the

 2    investigation, as well as to provide a copy of any information to be used at sentencing to the

 3    government and the probation officer charged with the preparation of the presentence report. A

 4    date in January may also provide for the availability of an in-person hearing under safe

 5    conditions, where the parties and the defendant may be personally present for the hearing.

 6    Accordingly, a continuance to January 25, 2021, is requested by the parties.

 7
 8                                                 Respectfully submitted,

 9                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
10
11    DATED: October 20, 2020                      /s/ Megan T. Hopkins
                                                   MEGAN T. HOPKINS
12                                                 Assistant Federal Defender
                                                   Attorney for Defendant
13                                                 LUIS GERARDO ARELLANO-CARRIZOSA

14
                                                   MCGREGOR SCOTT
15                                                 United States Attorney

16
17    DATED: October 20, 2020                      /s/ Angela Scott
                                                   ANGELA SCOTT
18                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
19
20
21                                               ORDER

22           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing

23    set for Monday, November 9, 2020, before the Honorable Dale A. Drozd, be continued to

24    Monday, January 25, 2021, at 10:00 a.m.

25
      IT IS SO ORDERED.
26
27
         Dated:     October 20, 2020
                                                        UNITED STATES DISTRICT JUDGE
28


                                                      -2-
